*837While respondent Davison may have the right to a judicial in camera inspection of the documents sought, we do not believe that the interest of expediting the trial permits the adoption of a procedure that bypasses CPL article 610. That article authorizes the issuance of subpoenas, provides for the method of obtaining them, serving them, and for the payment of subpoena fees and mileage. It is the exclusive procedure for obtaining a review of the documents sought under the circumstances described in this case. Lazer, J. P., O’Connor, Brown and Kunzeman, JJ., concur.